DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the amendment/ remarks filed on 07/21/2021. Claims 1-20 are pending in the Application.   

Continuity/priority Information   
The present Application 16279072, filed 02/19/2019 claims foreign priority to CHINA, Application No. 201811644301.2, filed 12/30/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Response to Arguments
Applicant’s arguments, see amendment/ remarks filed on 07/21/2021, with respect to the rejection(s) of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by BEN-RUBI (U.S. Pub. No. 20190198114), have been fully considered but they are not persuasive, as set forth in the present office action. 
Applicant asserts that BEN-RUBI fails to disclose “counting failed bits only in the selected portion of the page” 
In response to Applicant’s arguments, the Examiner notes that “the selected portion of the page” feature is recited in the preamble, and as such is not given patentable weight. In this case, the preamble only states the purpose or intended use 
In any event, besides selecting a page for partial programming, BEN-RUBI discloses selecting a portion of a page of a NAND flash memory, e.g. program a wordline (or page or other set of non-volatile memory cells) of memory cells to a partial program state, as described below.
Par. [0044] The non-volatile memory system 102, in the depicted embodiment, includes a distributed program component 150. In certain embodiments, the distributed program component 150 is configured to receive, from a host, an instruction to write data, program a wordline (or page or other set of non-volatile memory cells) of memory cells to a partial program state, and signal completion of the instruction to write data to the host.
Par. [0164] The method 1000 includes a partial program component 410 programming 1010 a set of non-volatile memory cells of a memory device to a partial program state in response to the instruction to program data. Means for programming a set of non-volatile memory cells of a memory device to a partial program state, may include, a partial program component 410. Other embodiments may include similar or equivalent means for programming a set of non-volatile memory cells of a memory device to a partial program state. 
Par. [0170] In certain embodiments, programming the set of non-volatile memory cells to a partial program state includes programming the set of non-volatile memory cells to a point where the data is readable with a first threshold amount of errors.   Here, programming the set of non-volatile memory cells to a point where the data is first threshold amount of errors includes decoding, using an error correction code, values read from the set of non-volatile memory cells after programming a first plurality of voltage pulses, and determining whether an amount of errors in the read values meets the first threshold amount of errors
Clearly, BEN-RUBI discloses selecting a portion of a page, performing partial page program and programming the set of non-volatile memory cells to a point where the data is readable with a first threshold amount of errors includes decoding, using an error correction code.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (s1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEN-RUBI (U.S. Pub. No. 20190198114) FILED: January 18, 2018.
performing a partial page program on a selected portion of a page of a NAND flash memory, and counting failed bits only in the selected portion of the page”.
[0107] Moreover, the host interface component 405 is configured to acknowledge the write command after the page/wordline is in a partially programmed state. In certain embodiments, the host interface component 405 indicates, to the host, that a page is in a partially programmed state.
[0108] The partial program component 410, in one embodiment, is configured to program a page, wordline, or other set of memory cells of the memory device to a partial program state in response to the instruction to write data. As used herein, the "partial program state" refers to state where the data read from the page/wordline has a correctable amount of bit errors (e.g., includes a number of errors less than the maximum correctable by an ECC), but where less than the full amount of charge is stored in the memory cell. The partial program component 410 programs the page/wordline to a point where the data is readable from the wordline with a first threshold amount of errors (e.g., a correctable amount of bit errors). 
counting failed bits;  [0091] The minimum loop count program component 155 compares data read from a page during a program-verify step of the incremental step pulse programming to the source data and identifies the number of bit errors, such as bit flips, in the read data as compared to the source data. The minimum loop count program component 155 receives a threshold number of bit errors that can be corrected in the read data, for example by an ECC decoder in the controller 126, distributed 
  
Regarding Claims 2-4, 7-9, 14-16, BEN-RUBI discloses comparing verification data with the target data;  [0214] Additionally, the method 1400 includes the error component 1220 analyzing 1425 whether an amount of bit errors in data read from the set of memory cells is correctable based on the correctable number of bit errors. This is a second part of the program-verify step. As discussed above, the set of memory cells may be a wordline, one or more pages, or the like. In various embodiments, analyzing 1425 whether an amount of bit errors in data read from the set of memory cells is correctable includes determining (at the memory die) whether the amount of bit errors in the read data exceeds a threshold amount (e.g., the correctable number of bit errors). Moreover, analyzing 1435 may comprise comparing, on a bit-by-bit level, the data read from the set of memory cells to the source data and counting a number of discrepancies in the two. Here, the number of discrepancies is the amount of bit errors in the read data (e.g., data read from the set of memory cells). In certain embodiments, data values resulting from a "hard" read operation are compared to the source data. If the number of bit errors is above the correctable number of bit errors (received in step 1405), then the data read from the set of memory cells is not correctable. However, if the number of bit errors is less than or equal to the correctable number of bit errors, then the data read from the set of memory cells is correctable (e.g., by the ECC decoder). 

ECC tolerable number;  [0215] Means for analyzing whether an amount of bit errors in data read from the set of memory cells is correctable, in various embodiments, one or more of a minimum loop count program component 155, an error component 1220, a controller 126, a non-volatile memory device interface 139, a host computing device 110, a device driver, a controller (e.g., a device driver, or the like) executing on a host computing device 110, a processor 111, an FPGA, an ASIC, other logic hardware, and/or other executable code stored on a computer-readable storage medium. Other embodiments may include similar or equivalent means for analyzing whether an amount of bit errors in data read from the set of memory cells is correctable. 

Regarding Claims 11, 12, 18, 19, BEN-RUBI discloses comparing a quantity of the failed bits in the m-bit portion with a criteria value;  
  [0216] Additionally, the method 1400 includes the response component 1225 signaling 1430, to the storage controller, completion of a program command based on the analysis. In various embodiments, the response component 1225 signals completion in response to the amount of bit errors in the data being correctable. Thus, if the number of bit errors is less than or equal to the correctable number of bit errors, the response component 1225 signals completion to the storage controller. Otherwise, if the amount of bit errors in the data is not correctable, then the program component 1210 programs the set of non-volatile memory cells for another program loop cycle and another program-verify step is performed (e.g., by the read component 1215 and the error component 1220). 

Regarding Claim 20, BEN-RUBI discloses a single-level cell NAND flash memory;   [0063] The non-volatile memory device 120 may comprise one or more memory elements 123 of non-volatile memory media 122, which may include, but is not limited to: NAND flash memory (e.g., 2D NAND flash memory, 3D NAND flash memory),

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 27, 2021
Final Rejection 20210727
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov